Exhibit 10.1

Execution Copy





AMENDMENT TO
RETENTION AGREEMENT



     This AMENDMENT TO RETENTION AGREEMENT (the “Amendment”) is dated as of
August 2, 2007, between CheckFree Corporation, a Delaware corporation (the
“Company”), and [               ] (“Executive”) to be effective upon the
Effective Time (the “Effective Date”) of the transactions contemplated by the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of August 2,
2007, among Fiserv, Inc., a Wisconsin corporation (the “Parent”), Merger Sub (as
defined in the Merger Agreement) and the Company. If the Effective Time does not
occur, this Amendment shall be void ab initio and of no further force and
effect.

     WHEREAS, Executive and the Company have previously entered into that
certain Retention Agreement dated as of July 27, 2007 (the “Agreement”); and

     WHEREAS, the parties desire to enter into this Amendment to revise the
terms of the Agreement to clarify the circumstances under which Executive may
terminate employment for “Good Reason” (as defined in the Agreement) pursuant to
Section 6(c)(iii) of the Agreement and to modify the terms of certain equity
compensation awards;

     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. The following sentences shall be added to the end of Section 3:

Executive hereby consents to the treatment of his Company Restricted Shares and
Company Stock Options (as defined in the Agreement and Plan of Merger, dated as
of August 2, 2007 (the “Merger Agreement”), among Fiserv, Inc., a Wisconsin
corporation (“Parent”), Merger Sub (as defined in the Merger Agreement) and the
Company), in each case, that [were granted to Executive in 2007 and]1 are
unvested (after taking into account the immediately following sentence)
immediately prior to the Effective Time (as defined in the Merger Agreement) as
set forth in Section 2.3(a)(i) and Section 2.3(b)(i) of the Merger Agreement, as
applicable. Notwithstanding any provision of any of the Company’s incentive
plans, applicable award agreements or this Agreement to the contrary,
Executive’s Company Stock Options and Company Restricted Shares shall not vest
as a result of the transactions contemplated by the Merger Agreement and shall
instead vest in full on the earlier to occur of (i) the time that such Company
Stock Options or Company Restricted Shares, as applicable, would vest in
accordance with their terms (excluding for this purpose any “change in control”
provisions of such Company Stock Options and Company Restricted Shares) and (ii)
subject to Executive’s continued employment through the first anniversary of the
Effective Time, the first anniversary of the Effective Time, provided, that,
notwithstanding the foregoing, in the event that, following the Effective Time,
there is a Change in Control of Parent (as defined in the Parent’s Stock Option
and Restricted Stock Plan (as amended and restated as of

                                                               
1 For Mr. Gianoni only.

--------------------------------------------------------------------------------



                   February 16, 2005) as in effect on the date hereof) or
Executive’s employment                     terminates for any reason other than
(A) a termination by the Company for Cause or                     (B) by
Executive without Good Reason, Executive’s Company Stock Options and           
         Company Restricted Shares shall, to the extent not then vested, vest in
full (and                     Executive’s Company Stock Options agreements shall
be amended prior to the                     Effective Time to reflect the
foregoing).                                           2.    The first sentence
of Section 6(c) shall be amended in its entirety to  read as follows:           
               Executive’s employment may be terminated by Executive during the
Employment                     Period for Good Reason; provided, however, that
in the event the Change in Control                     Date occurs by reason of
the Effective Time (as defined in the Merger Agreement),                   
 Executive’s employment may be terminated for Good Reason during the eighteen   
                 (18) month period following the Effective Time, in respect of
clauses (i), (ii), (iv), (v)                     and (vi) below, and during the
thirty (30) month period following the Effective Time,                     in
respect of clause (iii) below, and, in each case, be entitled to the benefits
under                     Section 7(a), notwithstanding any earlier termination
of the Employment Period.                                           3.    The
following sentence shall be added to the end of the flush  paragraph of Section
6(c):                       Notwithstanding the provisions of Section 6(c)(iii)
to the contrary, Executive shall only                     have the right to
resign pursuant to such Section 6(c)(iii) during the one-year period           
         following the Effective Time if such resignation is due to the
occurrence of a material                     diminution in Executive’s
authorities, duties or responsibilities as in effect immediately               
     prior to the Change in Control Date, it being agreed that Executive no
longer having                     authorities, duties or responsibilities
related to the Company being publicly-traded shall                     not by
itself constitute such a material diminution. Notwithstanding the provisions of
the                     third sentence of this paragraph and the sentence
immediately preceding this sentence, if                     an event or
circumstance described in Section 6(c)(iii) (disregarding the sentence         
           immediately preceding this sentence) occurs during the one-year
period following the                     Effective Time (it being understood
that existence of a diminution shall be determined by                   
 comparing authorities, duties or responsibilities immediately prior to the
Effective Time                     with any of those after the Effective Time),
Executive shall have the right to resign for                     such event or
circumstance during the 90-day period following the first anniversary of the   
                 Effective Time and Executive’s failure to provide the Employer
notice within 90 days of                     the event giving rise to Good
Reason shall not (A) preclude Executive from resigning for                   
 Good Reason following such one-year period by reason of such change and (B)
without                     limiting the generality of the provisions of Section
14(g), otherwise constitute a waiver of                     Executive’s right to
resign for Good Reason by reason of such event or circumstance. No             
       provision of this paragraph shall modify Executive’s right to resign for
Good Reason by                     virtue of any of the events or circumstances
described in Sections 6(c)(i), (ii), (iv), (v) or                     (vi) or,
following the first anniversary of the Effective Time, to resign for Good
Reason                     by virtue of any of the events or circumstances
described in Section 6(c)(iii)                     (disregarding the provisions
of this paragraph). 


--------------------------------------------------------------------------------

    4.    A new Section 13(c) of the Agreement is hereby added immediately 
following Section 13(b):                       (c)    Any payments or amounts
delayed pursuant to Sections 13(a) or (b), shall be paid                   
 with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the                     Code at the times set forth in Sections
13(a) or (b), as applicable.        5.    Except as otherwise provided herein,
the Agreement shall remain in  full force and effect in accordance with its
original terms. 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment,
or have caused this Amendment to be executed and delivered, to be effective as
of the date first written above.

    CHECKFREE CORPORATION          Date:  ____________________________   By: 
________________________            Name:             Title:          
EXECUTIVE        Date:  ____________________________   By: 
________________________


--------------------------------------------------------------------------------